Citation Nr: 1743759	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  07-16 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) (2016) for the service-connected residuals of a pyogenic granuloma of the fifth digit of the right hand, with tender scar, unstable scar, and nerve damage (right fifth finger disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active from June 1982 to November 1982, and from January 2005 to May 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for pyogenic granuloma of the right hand fifth digit, initially assigning a noncompensable (0 percent) disability rating effective January 30, 2006.  

In February 2011, the Board remanded the issue of initial rating for the right fifth finger disability for further development.  An August 2011 rating decision granted a 10 percent disability rating for nerve damage as a residual of the right fifth finger disability from February 17, 2011.  In December 2011, the Board determined that three separate ratings were warranted for the right fifth finger disability.  Specifically, the December 2011 Board decision granted a 10 percent disability rating for nerve damage as a residual of the right finger disability from January 30, 2006 to February 17, 2011, a 10 percent disability rating for an unstable right fifth finger scar from January 30, 2006 to June 13, 2006, and a 10 percent disability rating for a tender right fifth finger scar from January 30, 2006 to February 17, 2011.  However, although three separate disability ratings were assigned, the Board determined that pursuant to the "amputation rule," the Veteran could not receive a combined disability rating in excess of 20 percent, the maximum schedular rating for the loss of a finger.  As the Veteran had asserted that the right fifth finger disability had interfered with his employment early in the appellate period, the Board determined that a basis for referring the Veteran's claim for extraschedular consideration had been presented, thereby affording him an opportunity to receive a combined disability rating higher than 20 percent.  The Veteran did not appeal the December 2011 Board decision; therefore, the December 2011 Board decision regarding schedular disability ratings became final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. § 20.1100(a) (2016).  As such, the only remaining question before the Board pertaining to the right fifth finger disability is whether an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1). 

The Veteran testified at an October 2013 videoconference Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  The October 2013 Board hearing transcript has been associated with the claims file.  In a letter dated in June 2017, the Veteran was advised of the right to have another hearing before a new VLJ, as the previous VLJ was no longer with the Board.  The Veteran was informed that if the Board did not hear back within 30 days, it would assume the Veteran did not want another hearing.  To date, the Board has not heard back from the Veteran and finds that the Veteran has waived the right to a new hearing.

In February 2014, the Board again remanded and referred the issue of an extraschedular rating for the right fifth finger disability under 38 C.F.R. 
§ 3.321(b)(1) to the Under Secretary for Benefits or Director of Compensation and Pension Services.  In August 2015, the Director of VA's Compensation Service denied an extraschedular rating for the right fifth finger disability under 38 C.F.R. 
§ 3.321(b)(1); therefore, the Board finds that there has been substantial compliance with the Board's February 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Pursuant to a February 2014 Board remand and the provisions of 38 C.F.R. 
§ 3.321(b)(1), the VA Director of Compensation Service denied an extraschedular rating for the service-connected residuals of the right fifth finger disability. 

2. The right fifth finger disability does not present such an exceptional or unusual disability picture that renders the available schedular ratings inadequate.


CONCLUSION OF LAW

The criteria for an extraschedular rating for the service-connected residuals of the right fifth finger disability for the entire initial rating period on appeal from January 30, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.14, 4.118, Diagnostic Codes 7802-7804, 4.123, 4.124, 4.124a, Diagnostic Codes 8516, 8616, 8716, 20.1100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  As the extraschedular rating question for the right fifth finger disability arises from disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream rating element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of notice of disagreement).

In addition, the February 2014 Board decision remanded the issue on appeal only so the Director, Compensation and Pension Service could consider the issue of entitlement to an extraschedular rating for the right fifth finger disability.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, further VCAA notice is not required, and any deficiencies of VCAA notice or assistance would be rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368   (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Whether Extraschedular Rating for Right Fifth Finger Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).

Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

As discussed above, in February 2014, the Board remanded this issue for the AOJ to refer the claim to the VA Under Secretary for Benefits or the VA Director, Compensation and Pension Service (Director) for extraschedular consideration (adjudication) under 38 C.F.R. § 3.321(b).  In August 2015, after reviewing the claims file, the Director determined that extraschedular rating was not assignable because no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria impractical.  Because the Director has adjudicated the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b), the Board may now consider this question.  The threshold question is whether the schedular rating criteria adequately contemplate the Veteran's right fifth finger disability in that it reasonably describes the disability level and symptomatology and impairment.  The Board gives no deference to Director's adjudication, and the Board is permitted to exercise jurisdiction over the question.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board. 

The Board emphasizes that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and entitlement to a TDIU under 38 C.F.R. § 4.16(b) (2016), although having some similar criteria such as questions of the degree of occupational impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 
38 C.F.R. § 3.321(b )(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that particular disability.  In contrast, 38 C.F.R. § 4.16(b) requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96. 

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) requires marked interference with employment, meaning above and beyond the schedular rating assigned for the disability, whereas TDIU requires evidence of unemployability.  Kellar, 6 Vet. App. at 162; see also Thun, 22 Vet. App. at 117 ("extraschedular consideration may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the veteran is totally unemployable").  In Thun, the Court held that difficulty in obtaining or retaining employment is an element considered for establishing a TDIU; therefore, considering the same difficulty in obtaining or retaining employment in determining entitlement to extraschedular consideration under 38 C.F.R. § 3.321(b) would create an impermissible overlap between these two concepts in violation of 38 C.F.R. § 4.14 (2016).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Rating by analogy to certain schedular rating criteria, or considering alternative potential schedular disability rating criteria to rate the service-connected disability, is rating using the schedular rating criteria.  

In this case, the Veteran is in receipt of a 10 percent rating for nerve damage as a residual of the right fifth finger disability for the entire initial rating period from January 30, 2006 under Diagnostic Code (DC) 7819-8516 -- a 10 percent disability rating for an unstable right fifth finger scar for the period from January 30, 2006 to June 13, 2006 under DC 7802, and a 10 percent disability rating for a tender right fifth finger scar for the period from January 30, 2006 to February 17, 2011 under DC 7802.  38 C.F.R. §§ 4.118, 4.124a.  

By way of history, during service the Veteran sustained a cut on the right fifth finger while putting up a razor wire and incurred profuse bleeding.  In May 2005, the Veteran was evaluated at Pensacola Hospital and right fifth finger pyogenic granuloma was diagnosed.  A shave biopsy of the area was conducted and the affected area healed, after continuing to re-open and bleed for several months, but with persistent numbness and tingling.  The Veteran is right-hand dominant. 

The Veteran contends that an extraschedular rating is warrant because the current ratings assigned do not present an accurate portrayal of the debilitating daily pain he experiences as a result of the right fifth finger disability.  The Veteran has reported pain and discomfort in the right fifth finger, as well as loss of range of motion and decreased grip strength of the right hand, with resulting functional loss due to restricted and limited use.  See, e.g., May 2007 VA Form 9; August 2017 written brief presentation. 

Right Fifth Finger Scar

As discussed above, the Veteran is in receipt of a 10 percent disability rating for an unstable scar as a residual of the right fifth finger disability for the period from January 30, 2006 to June 13, 2006, and a 10 percent disability rating for a tender scar as a residual of the right fifth finger disability for the period from January 30, 2006 to February 17, 2011.  See 38 C.F.R. § 4.118.

DC 7802 provides a 10 percent (maximum) rating for superficial non-linear scars measuring 144 square inches (929 square centimetres) or greater.  DC 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  Note 1 to DC 7804 provides that an unstable scar is one where there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both painful and unstable, an additional 10 percent rating should be added based on the total number of unstable or painful scar.  38 C.F.R. § 4.118. 

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the severity, symptomatology, and functional impairment caused by the service-connected right fifth finger scar and residual to the in-service injury are specifically contemplated by the schedular rating criteria; therefore, an extraschedular rating is not warranted.  The schedular criteria for rating scar disabilities found under 
38 C.F.R. § 4.118  contemplate resulting disfigurement, scars that are deep and cause limited motion, the size of the scars, scars that are unstable, and scars that are painful on examination.  In this case, the right fifth finger scar was tender and unstable for the period from January 30, 2006 to June 13, 2006, and tender and stable for the period from June 13, 2006 to February 17, 2011.  The record reflects that the scar was completely healed as of February 17, 2011.  

An August 2005 VA treatment record shows that the Veteran reported that he had bleeding at the site of scar that was difficult to stop.  The August 2005 VA clinician noted a 4-to-5 mm pyogenic granuloma of the right fifth finger and advised the Veteran to elevate the right arm and put pressure on the bleeding scar. 

The Veteran underwent a VA examination on June 13, 2006.  The Veteran reported that the right fifth finger occasionally felt numb and that he experienced pain while typing.  The Veteran reported that his finger had not bled for about one year prior to the examination.  The June 2006 VA examiner noted a 4mm by 2mm by 2mm raised, tender, hard papule on the right little finger at the crease of the distal interphalangeal joint.  The June 2006 VA examiner also noted that the Veteran had full range of motion in the distal joint and was able to move all of the right hand fingers. 

A September 2008 private treatment record shows a normal clinical evaluation of the skin, and that the right upper extremity exhibited normal range of motion.  An October 2008 VA treatment record shows that the Veteran had no wounds or other skin problems.  See also March 2009 and September 2009 VA treatment records.  A January 2009 private treatment record shows that there was no clubbing, cyanosis, or edema of the right upper extremity, with no dermatological pathology.  See also February 2009 and March 2009 private treatment records.

The Veteran underwent a VA examination on February 17, 2011 during which the Veteran reported that the right fifth finger completely healed except for persistent numbness and tingling.  The February 2011 VA examiner noted that the scar was stable with a one centimeter linear scar barely visible.  The scar was not tender, and there was no limitation of motion and no functional limitation due to the scar.  

In this case, the December 2011 Board decision assigned a schedular 10 percent rating for an unstable scar as a residual of the right fifth finger disability for the period from January 30, 2006 to June 13, 2006 based on the Veteran's assertions that he was experiencing recurrent bleeding at the site of the right fifth finger disability scar.  The June 13, 2006 VA examination report shows that the scar was stable.  Because the medical evidence prior to the June 2006 VA examination did not establish when the scar site became stable, the Board resolved doubt in favor of the Veteran and granted a 10 percent schedular rating based on the unstable scar from January 30, 2006 to June 13, 2006.  

The December 2011 Board decision assigned an additional 10 percent rating for a painful scar as a residual of the right fifth finger disability for the period from January 30, 2006 to February 17, 2011 based on the Veteran's assertions and clinical findings at June 2006 VA examination that the scar was painful/tender.  The February 17, 2011 VA examination report shows that the scar was not painful or tender.  Because the evidence after the June 2006 VA examination and prior to February 2011 VA examination did not establish when scar tenderness disappeared, the Board resolved doubt in favor of the Veteran and granted a 10 percent schedular rating based on the tender/painful scar from January 30, 2006 to February 17, 2011.      

As explained above, the schedular criteria for rating scar disabilities found under 
38 C.F.R. § 4.118 contemplate resulting disfigurement, scars that are deep and cause limited motion, the size of the scars, scars that are unstable, and scars that are tender or painful on examination.  For the relevant periods on appeal, the right fifth finger disability was manifested, in part, by one scar, which was unstable and tender/painful for the period from January 30, 2006 to June 13, 2006, and tender/painful and stable for the period from June 13, 2006 to February 17, 2011.  To the extent that the pain, tenderness, or instability of the scar caused any functional impairment, such as restricted or limited use of the right fifth finger, such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  There is no symptomatology and/or functional impairment that are not considered by the rating criteria.  Therefore, the Board finds that the record does not reflect that the right fifth finger scar as a residual of the right fifth finger disability is so exceptional or unusual as to warrant the assignment of a higher initial disability rating on an extraschedular basis at any point during the appeal period.

Right Fifth Finger Nerve Damage

As stated above, the Veteran is in receipt of a separate 10 percent disability rating for nerve damage as a residual of the right fifth finder disability for the entire initial rating period from January 30, 2006 under DC 8516.  38 C.F.R. § 4.124a.  

Under DC 8516, a 10 percent disability rating is warranted for mild incomplete paralysis of the major or minor ulnar nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor ulnar nerve.  A 30 percent disability rating is warranted for moderate incomplete paralysis of the major ulnar nerve or severe incomplete paralysis of the minor ulnar nerve.  A 40 percent disability rating is warranted for severe incomplete paralysis of the major ulnar nerve.  The highest 50 and 60 percent ratings are assigned when there is complete paralysis of the ulnar nerve of the minor and major upper extremities, respectively, with the "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb, and flexion of the wrist is weakened.  38 C.F.R. § 4.124a.

Generally, neurological disorders are to be rated in proportion to the impairment of motor, sensory or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances. 

A note to 38 C.F.R. § 4.124a  states that the term "incomplete paralysis" involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  

The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  38 C.F.R. §§ 4.123, 4.124a, DCs 8616.  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum rating equal to moderate incomplete paralysis.  
38 C.F.R. §§ 4.124, 4.124a, DC 8716.

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the service-connected nerve damage as a residual of the right fifth finger disability is specifically contemplated by the schedular rating criteria; therefore, an extraschedular rating is not warranted.  A comparison between the level of severity, symptomatology, and functional impairment of the Veteran's symptoms with the established criteria found in the rating schedule for the ulnar nerve damage shows that the schedular rating criteria reasonably describe the disability and contemplate the Veteran's mild sensory and motor symptoms of pain, numbness, and tingling, as well as weakness or decreased right hand grip strength.  See 38 C.F.R. § 4.121a, DC 8615.

The Veteran underwent a VA examination on June 13, 2006.  The Veteran reported that his right fifth finger occasionally felt numb and that he experienced pain while typing.  The June 2006 VA examiner noted numbness and pain of the right fifth digit.  The Veteran underwent a VA examination on February 17, 2011 during which the Veteran reported that the right fifth finger completely healed except for persistent numbness and tingling.  The Veteran denied symptoms of pain, locking, stiffness, fatigability, and incoordination.  The February 2011 VA examiner noted decreased strength, weakness, numbness, and tingling of the right fifth finger, and assessed mild functional limitation due to sensory radiculopathy.  The Veteran underwent another VA examination in May 2015, where the Veteran reported numbness, tingling, sharp shooting pain, and weak grip.  Upon examination in May 2015, the Veteran had full range of motion of the right fifth finger, with no functional loss associated with the right fifth finger disability.  The May 2015 VA examiner assessed full right hand grip, with no deficit.  

Treatment records during the appeal period show a similar disability picture.  A September 2008 private treatment record shows that the right upper extremity exhibited normal range of motion.  A January 2009 private treatment record shows that the Veteran had normal reflexes, as well as sensory and motor function of the right upper extremity.  See also February 2009 and March 2009 private treatment records.  Another September 2008 private treatment record shows a normal clinical neurological evaluation, with no motor or sensory deficits.  VA treatment records dated in January 2013 and March 2013 show that the Veteran reported right fifth finger numbness.  

In assigning the 10 percent schedular rating for nerve damage as a residual of the right fifth finger disability for the entire initial rating period on appeal, the RO and the Board took into consideration all of the symptoms and functional impairment associated with such nerve damage, to include right fifth finger pain, numbness, tingling, and weakness or decreased grip strength, as well as resulting functional impairment.  See August 2011 rating decision; December 2011 Board decision.

The schedular rating criteria, including DCs 8516, 8616, and 8716 provide for schedular disability ratings based on the overall severity of neuritis, neuralgia, or incomplete paralysis for the ulnar nerve, without limitation as to the symptoms or functional impairment that may be considered.  In this case, the symptoms associated with service-connected nerve damage as a residual of the right hand fifth finger disability include pain, numbness, tingling, and weakness or decreased grip strength.  The schedular rating criteria under DCs 8516, 8616, and 8716 contemplate sensory and motor impairment of the ulnar nerve, to include symptoms of pain, numbness, tingling, and weakness, as well as resulting functional impairment.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a.  The right fifth finger nerve damage symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria for paralysis of the ulnar nerve.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan, 16 Vet. App. 436 (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Moreover, the schedular rating criteria provide for ratings based on higher levels of sensory and motor impairment of the ulnar nerve, which the Veteran is not shown to have.  

As to the symptom of weakness or decreased grip strength, the schedular rating criteria contemplate this symptom for peripheral nerve disorders even if it is a result of muscle weakness.  VA regulations provide that a muscle injury will not be combined with peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  See 38 C.F.R. § 4.55 (2016).  In this case, the ulnar nerve is a sensory and motor nerve that conducts impulses from the brachial plexus to the skin on the front and back of the medial part of the hand, some flexor muscles on the front of the arm, and short muscles of the hand and elbow, as well as hand joints.  See Dorland's Illustrated Medical Dictionary 1261 (32d ed. 2012).  When the ulnar nerve is not fully functioning (disabled), it may result in a reduction in the motor (muscular) function and, thereby, causes feelings of weakness or decreased grip strength.  Paralysis is defined as a loss or impairment of motor function.  Id. at 1376.  The reduction in motor functions is contemplated by the schedular rating criteria under mild incomplete paralysis.  See 38 C.F.R. § 4.124a, DC 8516.  For these reasons, the Board finds that the record does not reflect that the nerve damage as a result of the right fifth finger disability is so exceptional or unusual as to warrant the assignment of a higher initial rating on an extraschedular basis.

The December 2011 (final) Board decision also considered whether a higher schedular rating is warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45, DeLuca v Brown, 8 Vet App 202 (1995), VAGCOPPREC 9-98.  The December 2011 Board decision concluded that a higher rating is not warranted based on application of DeLuca as the June 2006 and February 2011 VA examinations noted full range of motion before and after repetitive movement and no weakness, fatigability, or incoordination.  See also May 2015 VA examination report.  The December 2011 Board decision noted that, to the extent the Veteran experienced right fifth pain, such pain was taken into account in the 10 percent schedular disability rating under DC 8516, such that the assignment of a separate rating based on the same symptom of right fifth finger pain would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  The December 2011 Board decision specifically considered such additional limiting factors including pain; such factors are incorporated into the schedular rating criteria through application of 38 C.F.R. §§ 4.40, 4.45, 4.59.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] . . . for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  An extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In the absence of exceptional factors associated with right fifth finger disability residuals, the Board finds that the criteria for assignment of an extraschedular rating pursuant to
 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An extraschedular rating for the service-connected residuals of a pyogenic granuloma of the fifth digit of the right hand, with tender scar, unstable scar, and nerve damage is denied. 


REMAND

TDIU

Entitlement to a TDIU is potentially an element of rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The February 2014 Board decision found that the TDIU issue was raised during the appeal period for the right fifth finger rating issue on appeal.  Roberson v. Principi, 251 F 3d 1378 (2001), Rice v. Shinseki, 22 Vet App 447, 453-54 (2009).  The Veteran contends that, taken together, the service-connected disabilities severely impact his ability to maintain substantially gainful employment.  See, e.g., August 2017 written brief presentation.

The Board finds that further development is necessary prior to analyzing this TDIU claim on the merits.  A VA opinion would help determine whether the Veteran is unable to obtain or maintain substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, after providing appropriate notice to the Veteran, such records should be requested and an opinion should be afforded.

Accordingly, the issue of a TDIU is REMANDED for the following actions:

1. Perform any development pertaining to the issue of a TDIU, to include obtaining a VA Form 21-8940 from the Veteran.  The Veteran is advised to complete the entire form, which calls for specific information that is relevant to a TDIU claim.  

2. Schedule a VA examination to be conducted by a vocational or similar occupational specialist, if possible, to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities.  The service-connected disabilities are posttraumatic stress disorder (PTSD), lumbar spine degenerative disc disease, cervical spine degenerative disc disease, right and left upper extremity radiculopathy, right and left lower extremity sciatic radiculopathy, and residuals of a pyogenic granuloma of the fifth digit of the right hand. 

The examiner should obtain from the Veteran a full and current employment history.  The examiner should review the relevant evidence in the claims file, to include any prior VA examinations.  

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for any opinion rendered.

3. Thereafter, the AOJ should readjudicate the issue of a TDIU.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


